Citation Nr: 1220134	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  03-18 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include anxiety and post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1976 to April 1979 and had prior active duty for training (ACDUTRA) from August to December 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 1997 and August 2002 rating decisions by the Winston-Salem, North Carolina and Roanoke, Virginia ROs.  The Veteran's claims file is now in the jurisdiction of the Winston-Salem RO.  In February 2005, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In July 2005, August 2009, and November 2010, these matters were remanded for further development and notice.  

The issues of service connection for diabetes (denied in a September 2010 rating decision noted in Virtual VA, but raised anew in a June 2011 statement), for a left knee disability (raised in a March 2012 statement), and for a left ankle disability and a growth in the left eye (both raised in an April 2012 statement), and the matters of the ratings for a left shoulder disability (raised in June 2011 and March 2012 statements), a right knee disability (raised in a March 2012 statement), and recurrent urinary tract infections (raised in March 2012 and April 2012 statements), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for clarification (as necessary) and appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

On review of the record, the Board finds that these matters must again be remanded for evidentiary development.

In the most recent [November 2010] previous remand, the Board noted that the claim was remanded in August 2009 for initial consideration of a newly submitted (June 2008) private psychiatrist's opinion which suggested the Veteran's depression was related to his service.  In the August 2009 remand, the Board also noted a December 1975 STR (from a period of ACDUTRA) indicating the Veteran had complaints of occasional nervousness and that an April 1979 medical history (on separation) showed a complaint of excessive worrying due to job tension.  The August 2009 remand ordered that the Veteran be examined by a psychiatrist to determine the nature and likely etiology of his psychiatric disability/disabilities.  The examiner was to provide an opinion identifying the Veteran's proper current psychiatric diagnoses, and indicating as to each diagnosis whether such disability was at least as likely as not (50% or better probability) related to the Veteran's service to include the complaints noted therein.  The examiner was to explain the rationale for all opinions and specifically comment on the June 2008 opinion by private psychiatrist Dr. "J.W.S." (who opined that the Veteran "had life events which led to stress and depression" while in the military, that the Veteran "was severely depressed while in the military", and that the Veteran's depression "began in 1975, after he joined the military").

In the November 2010 remand the Board noted that, on November 2009 VA psychiatric examination, the examiner opined "[the Veteran's] anxiety symptoms cannot be directly related to his military experience without resorting to mere speculation due to the confounding factor of his alcohol consumption", and further "alcohol complicates the diagnostic picture to the degree that symptoms cannot be attributed clearly to any specific source.  It is possible that his anxiety symptoms are related to past experiences, but the possibility also exists that his anxiety is related to, or at least exacerbated by, his alcohol dependence."  The Board further noted that the November 2009 VA examiner did not express any opinion regarding the degree of possibility that the Veteran's current psychiatric problems might be related to his military service, and did not comment on the statements by the Veteran's private provider (as was requested).  The Board found that the November 2009 VA examination and opinion are inadequate because they are incomplete and nonresponsive to questions posed by the Board, and that under governing case law a medical opinion that avoids (by indicating that such would be speculative) responding to a question posed without adequately explaining why an opinion is not possible) is in essence a non-opinion, and therefore has no probative value.  The Board found that merely stating that a disability picture is muddled by a history of alcoholism does not explain why an opinion cannot be provided regarding the degree of possibility that the Veteran's psychiatric disability(ies) are related to service.  

Consequently, the November 2010 remand sought an addendum medical opinion from the November 2009 VA examiner.  The examiner was instructed to state each of the Veteran's current psychiatric diagnoses and opine as to the most likely etiology for each diagnosis, specifically whether each diagnosed disability is, at least as likely as not, related to service to include the complaints noted therein (i.e. the service records cited above), and the examiner was further instructed to comment specifically on the June 2008 private psychiatrist opinion from Dr. J.W.S.

On November 2009 VA examination, the examiner had noted that the Veteran's "record was reviewed for 1 hour".  In a February 2011 addendum opinion, the November 2009 VA examiner stated that the Veteran's psychiatric diagnoses at the time of examination were alcohol dependence and anxiety disorder, not otherwise specified.  The examiner stated, "Because alcohol dependence is not a service-connected disability, the requirement for a medical nexus opinion is not necessary for that diagnosis.  With regards to anxiety disorder not otherwise specified, the confounding factor of concurrent alcohol use makes the medical nexus linkage very difficult.  At this time, it is less likely than not that military service caused [the Veteran's] anxiety.  Although [the Veteran] had marital difficulty in the military, the cause of the marital difficulty is not clearly linked to a service-related anxiety disorder.  There is no record of [the Veteran] receiving individual psychiatric treatment in the military."  The VA examiner noted that he reviewed the June 2008 opinion from Dr. J.W.S. and stated that the private psychiatrist "did not have access to [the Veteran's] c-file and there is no linkage to verified factual data that [the Veteran's] psychiatric symptoms are related to his military service.  Also, at the time of my C & P examination, [the Veteran] did not manifest symptoms of depression as noted by Dr. J.W.S.  The primary presentation on November 20, 2009 was related to alcohol use."

In an April 2011 addendum, the same VA examiner stated that he "re-reviewed the records" and his own examination, as well as new records available since the time of the November 2009 examination.  The examiner opined that, based on his review of the above documents, "it is more likely than not that [the Veteran] has the following diagnoses: Alcohol Dependence and Anxiety Disorder Not Otherwise Specified".  The examiner opined, "The etiology for the Anxiety Disorder Not Otherwise Specified cannot be tied to any specific military stressor or to the Veteran's time in the military, based on the available information.  At this time, I am more likely than not certain that the Anxiety Disorder Not Otherwise Specified is unrelated to the Veteran's military experience.  This opinion is subject to change if additional information becomes available.  For example, if the veteran has a prolonged period of sobriety from alcohol, he may be able to give a more coherent clinical picture to a future C & P examiner."  The VA examiner stated that he had reviewed the June 2008 private opinion letter from Dr. J.W.S. which stated, "Client was severely depressed while in the military".  The VA examiner stated, "No evidence of treatment for severe depression was found in this Veteran's [STRs]".

The Board finds that the February and April 2011 addendum opinions remain inadequate because the examiner did not specifically note that the relevant STRs (showing complaints of occasional nervousness and excessive worrying due to job tension) were reviewed and because the examiner also failed to provide sufficient explanation as to why the June 2008 opinion by private psychiatrist Dr. J.W.S. should be assigned less probative weight in this claim.  Merely stating that "there is no linkage to verified factual data that psychiatric symptoms are related to" the Veteran's service and that there is "no evidence of treatment for severe depression" in the STRs is insufficient.  Furthermore, although a statement that "the record was reviewed" would ordinarily suggest that STRs (which are incorporated in the c-file) were reviewed, it is not clear that such inference may be made in the instant case.  The STRs, which as noted above show two complaints of occasional nervousness and excessive worrying due to job tension during active duty service, appear to contradict the factual premises for the February 2011 and April 2011 addenda, i.e., "anxiety disorder cannot be tied to the Veteran's time in the military based on the available information".  

In addition, in July 2011, after the two addendum opinions were received, the Veteran submitted a September 2010 private psychiatrist's opinion from Dr. "W.D.S." (who shares a practice with Dr. J.W.S.).  The September 2010 opinion letter is nearly identical to the June 2008 opinion letter, with additional information regarding the Veteran's current treatment regimen involving three VA-administered medications, a 13-week wellness class he was attending through VA, and receiving outpatient mental health treatment every 3 months.

As the February and April 2011 addendum opinions are premised on an inaccurate factual background (making no mention of the Veteran's complaints of nervousness and excessive worrying in service), do not offer sufficient medical commentary regarding the June 2008 private opinion from Dr. J.W.S., and were issued prior to the Veteran's submission of the September 2010 private opinion from Dr. W.D.S., they are inadequate and not compliant with the remand instructions. 

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

The matter of entitlement to a TDIU rating remains inextricably intertwined with the claim of service connection for psychiatric disability, and consideration of that matter must again be deferred pending resolution of the service connection for psychiatric disability claim.  The Board notes that during the pendency of this appeal, the Veteran was awarded increased ratings for two of his service-connected disabilities (noted in Virtual VA); therefore, as of July 23, 2010, he meets the schedular criteria for TDIU.  Upon re-adjudicating the claim for TDIU, the Board directs the RO's attention to the Veteran's current disability ratings.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file (to include this remand and to specifically include the complete STRs) must be returned to the physician who conducted the November 2009 VA examination, for further review and another supplemental and clarifying medical opinion.  If that physician is unavailable to provide further opinion, the Veteran should be afforded a new VA psychiatric examination for the purpose of diagnosing his current psychiatric disabilities and securing the opinions sought.

The consulting physician must provide opinions that respond to each of the following questions:

(a)  Based on the complete factual evidence of record, what is the most likely etiology for the Veteran's anxiety disorder?  Specifically, is it at least as likely as not (50% or better probability) that his anxiety disorder is related to his service (and specifically to the December 1975 and April 1979 complaints of occasional nervousness and excessive worrying noted therein)?  

(b) Please comment on the June 2008 and September 2010 statements by the private psychiatrists, Drs. J.W.S. and W.D.S.  The consulting physician should note the specific findings in the two private opinion letters and, while noting the evidence of record, both lay and medical, indicate why he/she agrees or disagrees with the conclusions therein.

The consulting psychiatrist must explain the rationale for all opinions.  

2.  The RO should then readjudicate the claims (the TDIU claim in light of the Veteran's current disability ratings and the readjudication of the service connection for psychiatric disability claim).  If either remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

